DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims discloses a turbine gyroscope, but it appears to be a turbine generator due to the interaction of the magnets and the coil, which produce electric energy.  It appears that the turbine generator and the turbine gyroscope are well-equivalent devices as disclosed in the Present Application.  
Also, the statement “fluid as it passes” is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 4,720,640) in view of Beauchamp et al (US 6,465,902).
Anderson et al discloses regarding,
Claim 1, an electric energy creating turbine gyroscope, comprising: a plurality of blades mounted on a central rotatable hub, wherein the shape of each blade is configurable to extract energy from a moving fluid as it passes through the blade (see abstract); a perimeter ring 100 surrounding the tips of the plurality of blades and configured to rotate with said hub and said blades (see Fig. 1); a plurality of permanent magnets integrated into the perimeter ring (see Figs. 3E, 3F, 4A, 4B, 4C); an enclosure surrounding the perimeter ring and integrated magnets 116 (see Fig. 18), the enclosure including a plurality of field coils 154 on a non-rotatable hub (see Fig. 5B, 15, 19).


However, Anderson et al does not disclose changing the shape of the blades.
On the other hand, Beauchamp et al discloses a computer device configured to monitor and adjust the shape of the plurality of blades to maximize the extracted energy (see abstract; Figs. 1, 2A, 2B).  

Anderson et al further discloses, regarding
Claim 2, each blade has a leading edge and a trailing edge defining a surface for receiving wind (see Fig. 1).  

Claim 3, a nose cone covering the hub, which cone is configured to transfer an air mass approaching the gyroscope to be directed around the hub and into the plurality of blades (see Fig. 1).  

Claim 4, the magnets integrated in the magnetic ring stabilize the gyroscope (see Fig. 1).

It would have been obvious before the effective filing date of the claimed invention to design the turbine as disclosed by Anderson et al and to teach changing the shape of the blades for the purpose of improving the efficiency of wind turbines over a broad range of wind conditions as disclosed by Beauchamp et al.

Claims 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saluccio (US 2012/0112461) in view of Beauchamp et al (US 6,465,902).
Saluccio discloses, regarding,


However, Saluccio does not disclose changing the shape of the blades.
On the other hand, Beauchamp et al discloses a computer device configured to monitor and adjust the shape of the plurality of blades to maximize the extracted energy (see abstract; Figs. 1, 2A, 2B).  

Anderson et al further discloses, regarding

Claim 2, each blade has a leading edge and a trailing edge defining a surface for receiving wind (see Fig. 1).  

Claim 4, the magnets integrated in the magnetic ring stabilize the gyroscope (see Fig. 1).

It would have been obvious before the effective filing date of the claimed invention to design the turbine as disclosed by Anderson et al and to teach changing the shape of the blades for the purpose of improving the efficiency of wind turbines over a broad range of wind conditions as disclosed by Beauchamp et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

November 17, 2021